Citation Nr: 1728344	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-19 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether pension was properly terminated effective November 1, 2008, due to an increase in countable income for VA purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1942 to May 1944.  He died in July 1989.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the Department of Veterans Affairs (VA).  The appeal is under the jurisdiction of the VA Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

A review of the record shows that the Appellant did not report for a scheduled travel Board hearing before the undersigned Veterans Law Judge on December 5, 2016.  However, by correspondence date stamped as received by the RO on December 9, 2016, within 15 days of the scheduled hearing, the Appellant requested VA to reschedule her hearing due to an emergency that had arisen on December 2, 2016.  The Appellant indicated that she had attempted to contact the RO, but was unable to speak to anyone to convey her request to reschedule. 

Hearings will be rescheduled only if requests for a change are received by VA more than two weeks prior to the hearing date and if good cause is shown.  38 C.F.R. 
§ 20.704(c).  If an appellant fails to appear for a hearing, a motion for a new hearing date following a failure to appear for the scheduled hearing must be in writing, must be filed within 15 days of the originally scheduled hearing date, and must explain why the appellant failed to appear for the hearing and why a timely request for a new hearing date could not have been submitted.  Pursuant to 38 C.F.R. § 20.704 (d), the determination as to whether good cause is shown is made by the Board. 
The Board finds that good cause has been shown to reschedule the Appellant's travel Board hearing.  Her request to reschedule the missed hearing was in writing, received within 15 days of the originally scheduled hearing date, and explained why she failed to appear for the hearing and also why a timely request for a new hearing date could not have been submitted.  Accordingly, this matter is remanded to the RO to schedule the Veteran for the next available travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Appellant for a travel Board hearing before a Veterans Law Judge and notify the Appellant and her representative of the date, time, and place of the hearing.  Then, process the case in accordance with established appellate procedure.


The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

